Title: From George Washington to Nathaniel Shaw, Jr., 8 December 1780
From: Washington, George
To: Shaw, Nathaniel, Jr.


                        
                            Sir
                            Head Quarters New Windsor Decr 8th 1780
                        
                        On my arrival at New Windsor I was favored with your Letter of the 23d Novr enclosing Bills of expence
                            incurred in forwarding Dispatches between Rhode Island & Head Quarters, in consequence of my Letter of the 31st of
                            July last The Accts are delivered to Col. Pickering Qr M. G. with an Order for settlement, which will be done, as soon as
                            he shall receive any public money.
                        I have also to thank you for the trouble you have taken to procure & transmit intelligence; And am
                            with great regard Sir Your Most Obed. Servt

                    